El Juez Peesidente Sr. Heenández
emitió la opinión del tribunal.
El demandante y apelante Guadalupe López presentó de- ' manda en la Corte de Distrito de San Juan, Sección Ia., su fecha 16 de noviembre de 1915, contra María Alejandrina y Luis López y Jesús, suplicando que siendo hijo natural reconocido de Alejandro López Fernández se le declare here-dero abintestato del mismo en una tercera parte de su bienes.
Las alegaciones esenciales de la demanda son las siguien-tes :
Que Alejandro López Fernández murió soltero en el pueblo de Río Grande el 31 de julio de 1915, sin haber otorgado testamento;
Que dos hijos naturales reconocidos de Alejandro López, a saber, los demandados María Alejandrina y Luis López, fueron declarados sus herederos abintestato por orden de la Corte de Distrito de San Juan de 5 de noviembre de 1915;
Que el demandante nació en Loíza por los años del 81 al 82 y es hijo natural de Alejandro López, quien lo ha reco-nocido por medio de carta que tiene en su poder y que tex-tualmente dice así:
“Río Grande, diciembre 18 de 1905. Querido Lupito: Es en mi poder tu carta de cuyo contenido quedo enterado y contesto. Tengo *826buenos informes de tu comportamiento, y confío en que siempre bas de conservar incólume tu honradez que es el blasón más her-moso que puede ostentar el hombre. En esta esperanza, te autorizo para que uses mi apellido. G-uarda esta carta, que es prueba bas-tante para acreditar en todo tiempo que eres hijo mío. La mejor recompensa para mí será que conserves limpio el apellido que te doy. Tu padre, (firmado) Alejandro López.”
A la demanda opusieron los demandados la excepción de no aducir hechos bastantes para determinar una causa de acción y el juez la declaró con lugar por estar prescrita la acción de filiación, desestimando en su virtud la demanda, sin especial condenación de costas, por sentencia de 3 de diciembre de 1915.
Esa sentencia ha sido apelada por el demandante, y para sostener el recurso alega que habiéndolo reconocido Alejandro López por medio de carta en fecha en que regía el artículo 198 del Código Civil Revisado, no cabe exigir que se repita el reconocimiento en un documento público; pero que aun en el supuesto de que fuera necesario ejercitar la acción de reco-nocimiento, ésta no habría prescrito por haberse ejercitado dentro del término que marca el artículo 194 del Código Civil comprendido en la sección Ia. de la Ley No. 73 de 9 de marzo de 1911, o sea dentro del año después de ocurrida la muerte de su pretendido padre.
El artículo 198 del Código Civil Revisado que invoca el recurrente, estatuye que la filiación de los hijos se prueba por el acta del nacimiento extendida en el registro civil, por la posesión del estado de la filiación, o por cualquier otro medio legal. Ese artículo no puede tener más alcance que el que su misma letra indica, o sea, el establecimiento de los medios justificativos del reconocimiento.
Alejandro López practicó ciertamente un acto de recono-cimiento al dirigir al demandante la carta transcrita en la demanda, y mediante ella lo colocó en condición de que pu-diera utilizarla como prueba en una acción de reconocimiento, quedando así obligado Alejandro López a reconocer al de-*827mandante con arreglo al número 1 del artículo 189 del mismo Código Civil Revisado, según el cual el padre está obligada a reconocer al hijo ilegítimo cuando exista escrito suyo indu-bitado en que expresamente reconozca su paternidad.
Por la carta expresada el demandante no adquirió el es-tado de hijo natural reconocido de Alejandro López, ni quedó excusado de ejercitar la acción de reconocimiento, pues ya hemos dicho repetidas veces que la acción de filiación es necesaria cuando el estado de hijo natural no consta por reconocimiento hecho de una manera auténtica y fehaciente, de modo que el hijo natural reconocido pueda hacer constar su condición de tal en la misma forma que el hijo legítimo. Amsterdam v. Puente et al., 16 D. P. R. 554; Matienzo v. Morales et al., 16 D. P. R. 588; Rijos v. Folgueras, 16 D. P. R., 624; Calaf et al. v. Calaf, 17 D. P. R. 198; y Peñagarícano v. Peñagarícano et al., 19 D. P. R. 494.
La carta que se aleg’a ser demostrativa del reconocimiento no es documento auténtico y fehaciente.
Si se sostiene que por la demanda sólo se ejercita la ac-ción de reclamación de herencia por haberse estimado inne-cesario el ejercicio de la de reconocimiento, no alegando el demandante haber sido reconocido de una manera solemne y auténtica, carecería de causa de acción. Matienzo v. Morales et al., 16 D. P. R. 588; Castro v. Solís et al., 19 D. P. R. 677.
La ley de 9 de marzo de 1911 no es aplicable al recurrente.
El demandante, según se alega en la demanda, nació por los años de 1881 a 1882, y de acuerdo con-el artículo 137 del Código Civil de 1889, hubiera podido ejercitar su acción de filiación en vida de su presunto padre, pero ese artículo fué modificado por el 199 del Revisado, según el cual la acción para reclamar la filiación sólo duraría hasta dos años después de ser el hijo mayor de edad, o en caso de ser mayor de edad, en 1902, sólo dos años después de la vigencia de dicho código, interpretación esta última necesaria a los efectos de que dicho *828artículo 199 del Código Civil Eevisado pueda- considerarse constitucional.
El demandante no ejercitó la acción de filiación dentro del término de dos años que le otorgaba el artículo 199 del Código Civil Eevisado, y viene a ejercitarla en 16 de noviem-bre de 1915 cuando ya había caducado. La ley citada no puede dar vida a un derecho fenecido. De Jesús v. Sucesión Pérez Villamil, 18 D. P. R. 403; Robles v. Sucesión Pérez, 18 D. P. R. 929; Osorio v. Sucesión Pérez, 18 D. P. R. 932; y Orta v. Arzuaga e Izaguirre et al., decidido en noviembre 30, 1915.
Es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. Hutchison firmó “conforme con la sentencia. ’ ’